DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10, 418, 466 in view of Yano (US 2010/0289020), Kamath (US 2009/0085095), Inoue (US 2010/0127253), and Sano (US 2010/004470).
Claims 1-13 of U.S. Patent No. 10, 418, 466 discloses all limitations of claims 2-8, 10-16 of the present Application except that (1) in the In-Ga-Zn-O-based oxide semiconductor, a content of In is larger than a content of Ga, and a content of Zn is smaller than a sum of the content of In and the content of Ga; wherein a length of the 
Regarding element (1), Yano however discloses in the In-Ga-Zn-O-based oxide semiconductor, a content of In is larger than or equal to a content of Ga, and a content of Zn is smaller than a sum of the content of In and the content of Ga ([0030]); wherein a length of the gate electrode is shorter than a length of the oxide semiconductor layer in a channel length direction (Fig.2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust a content of In, Ga, and Zn for the purpose of fabrication thin film transistors with high mobility (Yano [0024]). 
Regarding element (2), Kamath discloses that the heat treatment to dehydrate or dehydrogenate the semiconductor layer is performed in an inert gas atmosphere ([0069]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to perform the first heat treatment is performed in an inert gas atmosphere for the purpose of effectively dehydrogenate the semiconductor layer (Kamath , [0069]).
Regarding element (3), Inoue however discloses forming a channel protective layer (Fig.69B, numeral 9215) over and in contact with the semiconductor layer (9214), before forming the source and drain electrodes (Fig.69C, numerals 9217a, b).

Regarding element (4), Sano discloses wherein the content of Zn is smaller than each of the content of In and the content of Ga ([0115]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the content of Zn is smaller than each of the content of In and the content of Ga for the purpose of forming  high-resistance oxide layer showing a high resistivity (Sano, [0115]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5-7, 10, 11, 13-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano (US 2010/0289020) in view of Shimada (US 2010/0213459),Watanabe (WO 2008/126879, cited in IDS), and Kamath (US 2009/0085095).
Regarding claim 2, Yano discloses a method for manufacturing a semiconductor device, comprising: forming a gate electrode (Fig.1, numeral 12); forming a gate insulating layer (13) over the gate electrode (12); forming an oxide semiconductor layer containing an In-Ga-Zn-O-based oxide semiconductor  (14) ([0030]) over the gate insulating layer (13),; forming source (15) and drain  (61) electrodes over the oxide semiconductor layer (14),  forming an inorganic insulating layer (17) over the oxide semiconductor layer (14) and the source (15) and drain  (16) electrodes; wherein: in the In-Ga-Zn-O-based oxide semiconductor, a content of In is larger than content of Ga, and a content of Zn is smaller than a sum of the content of In and the content of Ga ([0030]) and wherein a length of the gate electrode  (Fig.2, numeral 12) is shorter than a length of the oxide semiconductor layer (14) in a channel length direction (L) (Fig.2).
Yano does not disclose (1) performing first heat treatment on the oxide semiconductor layer in an inert gas atmosphere to dehydrate or dehydrogenate the oxide semiconductor layer; (2) the first heat treatment is performed in an inert gas atmosphere and (3) and performing second heat treatment on the inorganic insulating layer.
Regarding elements (1), Yano however discloses forming an amorphous oxide semiconductor film (14) ([0105]). And Watanabe discloses performing first heat 
It would have been therefore obvious to one of ordinary skill in the at the time the invention was made to modify Yano with Watanabe to perform first heat treatment on the oxide semiconductor layer in an inert gas atmosphere to dehydrate or dehydrogenate the oxide semiconductor layer for the purpose of preventing degradation of TFT (Watanabe, page 9, line 21- page 10, line 10).
Regarding element (2), Kamath discloses that the heat treatment to dehydrate or dehydrogenate the semiconductor layer is performed in an inert gas atmosphere ([0069]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yano in view of Watanabe with Kamath to perform the first heat treatment is performed in an inert gas atmosphere for the purpose of effectively dehydrogenate the semiconductor layer (Kamath , [0069]).
Regarding element (3), Shimada discloses performing second heat treatment on the inorganic insulating layer ([0057]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was made to modify Yano with Shimada to have a second heat treatment on the inorganic insulating layer for the purpose of providing protection of an oxide semiconductor (Shimada, [0058]).
Regarding claim 10, Yano discloses a method for manufacturing a semiconductor device, comprising: forming a gate electrode (Fig.1, numeral 12); forming a gate insulating layer (13) over the gate electrode (12); forming an oxide 
Yano does not disclose (1) performing first heat treatment on the oxide semiconductor layer in an inert gas atmosphere to dehydrate or dehydrogenate the oxide semiconductor layer; (2) the first heat treatment is performed in an inert gas atmosphere and (3) and performing second heat treatment on the inorganic insulating layer.
Regarding elements (1), Yano however discloses forming an amorphous oxide semiconductor film (4) ([0105]). And Watanabe discloses performing first heat treatment on the oxide semiconductor layer to dehydrate or dehydrogenate the oxide semiconductor layer (page 17, lines 17-25).

Regarding element (2), Kamath discloses that the heat treatment to dehydrate or dehydrogenate the semiconductor layer is performed in an inert gas atmosphere ([0069]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yano in view of Watanabe with Kamath to perform the first heat treatment is performed in an inert gas atmosphere for the purpose of effectively dehydrogenate the semiconductor layer (Kamath , [0069]).
Regarding element (3), Shimada discloses performing second heat treatment on the inorganic insulating layer ([0057]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was made to modify Yano with Shimada to have a second heat treatment on the inorganic insulating layer for the purpose of providing protection of an oxide semiconductor (Shimada, [0058]).
Regarding claims 3 and 11, Kamath discloses wherein the inert gas atmosphere is a nitrogen atmosphere or a rare gas atmosphere ([0069]).
Regarding claims 5 and 13, Shimada discloses wherein the second heat treatment is performed in an air atmosphere, an oxygen atmosphere, a nitrogen atmosphere, or a rare gas atmosphere ([0057]).  
Regarding claims 6 and 14, Shimada discloses wherein the second heat treatment is performed in a range of 100 0C and a highest temperature in the first heat treatment, inclusive ([0057]).  
Regarding claims 7 and 15, Yano discloses wherein the inorganic insulating layer includes at least one of silicon oxide, silicon nitride oxide, silicon nitride, aluminum oxide, aluminum oxynitride, and aluminum nitride ([0128]).  
Claims 8 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano in view Shimada (US 2010/0213459),Watanabe (WO 2008/126879, cited in IDS), and Kamath (US 2009/0085095) as applied to claims 2 and 10 above, and further in view of Inoue (US 2010/0127253).
Regarding claims 8 and 16, Yano does not disclose forming a channel protective layer over and in contact with the oxide semiconductor layer, before forming the source and drain electrodes.
Inoue however discloses forming a channel protective layer (Fig.69B, numeral 9215) over and in contact with the semiconductor layer (9214), before forming the source and drain electrodes (Fig.69C, numerals 9217a, b).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yano with Inoue to form a channel protective layer over and in contact with the oxide semiconductor layer, before forming the source and drain electrodes for the purpose of stable operation of a TFT substrate for a prolonged period of time (Inoue, [0038]).
Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano in view Shimada (US 2010/0213459),Watanabe (WO  as applied to claims 2 and 10 above, and further in view of Itagaki (WO 2009/087943, cited in IDS).
Regarding claims 4 and 12,  Yano in view of Shimada, Watanabe  and Kamath dose not disclose the first heat treatment is performed that the first heat treatment is higher than or equal to 350 °C and lower or equal to 750 °C.
Itagaki however discloses the first heat treatment is performed that the first heat treatment is higher than or equal to 350 °C and lower or equal to 750 °C (page 18, lines 9-20).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was made to modify Yano with Itagaki to perform the first heat treatment is performed that the first heat treatment is higher than or equal to 350 °C and lower or equal to 750 °C for the purpose of fabrication reliable semiconductor device (Itagaki, page 18, lines 20-25).
Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano in view of Shimada, Watanabe and Kamath as applied to claims 2 and 10 above, and further in view of Sano (US 2010/0044701).
Regarding claims 9 and 17, Yano does not disclose wherein the content of Zn is smaller than each of the content of In and the content of Ga.
Sano however discloses wherein the content of Zn is smaller than each of the content of In and the content of Ga ([0115]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yano with Sano to have the content of Zn is smaller 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891